DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 14 and 15 were amended in the response filed on 6/10/2022. Claims 1-17 are currently pending.
Applicant’s election of Group I, claims 1-6 and 10 in the reply filed on 10/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (see p. 2 of response), the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 10 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    131
    946
    media_image1.png
    Greyscale
(filing receipt dated 6/24/2022).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
In line 2 of claim 1, the limitation “NH3 feed” should be deleted and replaced by –an NH3 feed--.
In line 3 of claim 1, the limitation “CO2 feed” should be deleted and replaced by –a CO2 feed--.
Line 1 of claim 10 should begin –A method—instead of “Method”.  
Additionally, in the third from last line of claim 10, the limitation “balance Fe max.” should be deleted and replaced by –balance Fe, max.--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The third from final line of claim 2 recites that the ferritic steel alloy comprises “unavoidable occurring impurities”.  This limitation is indefinite because the scope is unclear.  How can the skilled artisan ascertain whether any impurities present in the alloy are unavoidable?  To overcome this rejection, the limitation “unavoidable occurring impurities” should be deleted and replaced by –impurities--.  This is the same language used in claim 1.  
Claim 5 recites the limitation “wherein the temperature in at least part of said stripper tubes…”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 5 depends, does not recite a stripper or stripper tubes.  This limitation is not introduced until claim 4.
Claim 6 recites the limitation “wherein the amount of oxygen present in the high-pressure synthesis section is for at least 90 mol.% derived from said first gas stream” in lines 3-4.  The scope of this limitation is unclear.  Claim 1, from which claim 6, depends, does not require that any oxygen be present in the high-pressure synthesis section.  Lines 1-2 of claim 6 recite that the CO2 is obtained by separating CO2 from a gas comprising CO2 and O2, but does not further require oxygen to be fed to the high-pressure synthesis section.  Pages 13-14 of the specification as filed teaches that passivating air/oxygen can be present in the urea synthesis section.  Therefore, though it is clear oxygen may be present in the high-pressure urea synthesis section, it is not clear if claim 6 actually requires oxygen to be present.  Is oxygen still optional, and if it is present 90 mol% is obtained from the first gas stream?  Or is the claim requiring that the process does include oxygen, and that 90 mol% is obtained from the first gas stream?  Further, the phrase “is for at least 90 mol.% derived from” is not correct.  
If the latter interpretation is correct, and oxygen is required, then the Examiner suggests rewriting lines 3-4 as follows to overcome the rejection: --CO2 and O2, wherein oxygen is also fed to the high-pressure synthesis section and at least 90 mol.% of said oxygen is derived from said first gas stream.--.
Allowable Subject Matter
Claims 1, 3, 4, and 10 are objected to but otherwise allowable.  Claims 2, 5, and 6 are rejected under 35 USC 112(b), but otherwise appear to be free from the prior art.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art to the claimed processes are the teachings described in: i) US4071083, ii) GB 1333544, iii) US2011/0110812, iv) US2018/0195157; v) JP2018168415.  References i) and v) (including a translation) are of record in the IDS filed on 1/4/2022.
References i-iv) teach the use of ferritic steel for use in urea plants and/or for withstanding corrosion in the presence of ammonium carbamate or aqueous urea.  However, none of the references teach a ferritic steel with the claimed composition.  Reference v) teaches a ferritic steel alloy for corrosion resistant under high temperature urea selective catalytic reduction conditions which overlaps with the steel claimed, but does not teach or suggest its use in urea plants and/or in processes wherein aqueous ammonium carbamate is formed.  Nor does reference v) teach an alloy which would anticipate that recited in the claimed process.  Example 1 and Table 1 in the specification as filed (p. 27-28) teach that ferritic steel having the claimed composition has unexpectedly superior corrosion resistance to aqueous ammonium carbamate as compared to other types of ferritic, duplex, and austenitic steel.  This is not taught or predicted by the prior art.  Therefore, the claimed processes appear to be free from the prior art.
In the interests of compact prosecution, withdrawn claims 7-9 and 11-17 are not eligible for rejoinder (see p. 4-5 of the OA dated 9/16/2022).  Therefore, they should be canceled to advance the instant application to allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622